Citation Nr: 1104356	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-27 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for degenerative 
arthritis of the right elbow with limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted the Veteran's claim of 
service connection for degenerative arthritis of the right elbow 
with limitation of motion and assigned a zero percent rating.


FINDING OF FACT

The competent evidence shows that the Veteran's service-connected 
degenerative arthritis of the right elbow with limitation of 
motion is manifested by flexion limited to 125 degrees with x-ray 
evidence of a large loose body in the soft tissue from old trauma 
and with functional loss due to subjective complaints of pain 
during flare-ups.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, and no higher, 
effective April 28, 2006, for degenerative arthritis of the right 
elbow with limitation of motion have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5206 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for degenerative 
arthritis of the right elbow with limitation of motion is a 
"downstream" element of the RO's grant of service connection 
for this disability in the currently appealed rating decision.  
For such downstream issues, notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 is not required in cases where such notice 
was afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that 
once service connection is granted, the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In 
June 2006, VA notified the Veteran of the information and 
evidence needed to substantiate and complete this claim, 
including what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. 
App. at 187.

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the June 2006 VCAA notice was issued prior to 
the currently appealed rating decision issued in October 2006; 
thus, this notice was timely.  Because the Veteran's claim is 
being granted in this decision, any question as to the 
appropriate disability rating or effective date is moot.  See 
Dingess, 19 Vet. App. at 473.  And any defect in the notices 
provided to the Veteran and his service representative has not 
affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to 
potential downstream issues such as disability rating and 
effective date, because the currently appealed rating decision 
was fully favorable to the Veteran on the issue of service 
connection for degenerative arthritis of the right elbow with 
limitation of motion, and because the Veteran was fully informed 
of the evidence needed to substantiate his claim, the Board finds 
no prejudice to the Veteran in proceeding with the present 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, the Court held that, in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
See Dingess, 19 Vet. App. at 490-91.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he declined to do so.  It appears that all known 
and available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  The Veteran also does not 
contend, and the evidence does not show, that he is in receipt of 
Social Security Administration (SSA) disability benefits such 
that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has been provided with VA examinations which address the current 
nature and severity of his service-connected degenerative 
arthritis of the right elbow with limitation of motion.  In 
summary, VA has done everything reasonably possible to notify and 
to assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

The Veteran contends that his service-connected degenerative 
arthritis of the right elbow with limitation of motion is more 
disabling than currently evaluated.  He specifically contends 
that he experiences numbness, pain, and limited motion as a 
result of this service-connected disability.  He also contends 
that his right elbow pain constantly disrupts his sleep.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria that must be met for specific 
ratings.  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected degenerative arthritis of the 
right elbow with limitation of motion currently is evaluated as 
zero percent disabling (non-compensable) by analogy to 38 C.F.R. 
§ 4.71a, DC 5010-5206 (traumatic arthritis-limitation of forearm 
flexion).  See 38 C.F.R. § 4.71a, DC 5010-5206 (2010). 

DC 5010 provides that traumatic arthritis will be rated as 
degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a, 
DC 5010 (2010).  DC 5003 provides a minimum 10 percent rating for 
degenerative arthritis with x-ray evidence of involvement of 
2 more major joints or 2 or more minor joint groups.  A maximum 
20 percent rating is assigned under DC 5003 for degenerative 
arthritis with x-ray evidence of involvement of 2 more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003 
(2010).

DC 5206 provides ratings for limitation of forearm flexion based 
on whether the forearm is on the major (dominant) or minor (non-
dominant) side.  A zero percent rating is assigned for forearm 
flexion limited to 110 degrees (whether major or minor).  A 
10 percent rating is assigned for forearm flexion limited to 
100 degrees (whether major or minor).  A 20 percent rating is 
assigned for forearm flexion limited to 90 degrees (whether major 
or minor).  A 20 percent rating also is assigned for forearm 
flexion limited to 70 degrees on the minor side.  A 30 percent 
rating is assigned for forearm flexion limited to 70 degrees on 
the major side and for forearm flexion limited to 55 degrees on 
the minor side.  A 40 percent rating is assigned for forearm 
flexion limited to 55 degrees on the major side and for forearm 
flexion limited to 45 degrees on the minor side.  A maximum 
50 percent rating is assigned for forearm flexion limited to 
45 degrees on the major side.  See 38 C.F.R. § 4.71a, DC 5206 
(2010).  Because the Veteran is right-hand dominant, his right 
elbow is considered his major (or dominant) elbow.

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2010).  Disability of 
the musculoskeletal system is primarily the inability to perform 
the normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  38 C.F.R. § 4.40 
(2010).  Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of station, 
or interference with standing, sitting, or weight bearing.  For 
the purpose of rating disability from arthritis, the elbow is 
considered a major joint.  38 C.F.R. § 4.45 (2010).  VA must 
consider "functional loss" of a musculoskeletal disability 
separately from consideration under the diagnostic codes; 
"functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA 
must consider any part of the musculoskeletal system that becomes 
painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to 
the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, 
however, of the same manifestation under different diagnostic 
codes is to be avoided.  38 C.F.R. § 4.14 (2010).  The Rating 
Schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology, since such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 
(1993).

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all 
complaints of pain, fatigability, etc., shall be considered when 
put forth by a Veteran.  Therefore, consistent with DeLuca and 38 
C.F.R. § 4.59, the Veteran's complaints of pain have been 
considered in the Board's review of the diagnostic codes for 
limitation of motion.

The Board finds that the evidence supports assigning an initial 
10 percent rating, and no higher, for the Veteran's service-
connected degenerative arthritis of the right elbow with 
limitation of motion.  The Board acknowledges initially that the 
Veteran injured his right elbow in April 1974 during service and 
x-rays taken in May 1974 showed evidence of a possible loose 
body.  The Veteran has reported consistently that he experiences 
significant right elbow pain due to his service-connected 
degenerative arthritis, although this has not been objectively 
demonstrated.  For example, on VA examination in July 2006, 
forearm flexion was limited only to 125 degrees with x-ray 
evidence of a large loose body in the soft tissue from old 
trauma.  The evidence also shows that, on VA outpatient treatment 
in April 2006, the Veteran complained that his right elbow 
periodically locked up and he experienced a pins and needles 
sensation from his right elbow down to the fingers on the dorsal 
aspect of his arm.  Physical examination of the right elbow 
showed no obvious deformity, a full range of motion on supination 
and pronation, flexion and extension deficits with an active 
range of motion from 40 to 130 degrees, full strength, normal 
pulses, and intact sensation.  X-rays showed degenerative 
changes, a heterotopic ossification in the soft tissues 
contiguous with the trochlea and consistent with a residual from 
old trauma, an ossification immediately anterior to the distal 
humerus which probably was a heterotopic ossification in soft 
tissues from old trauma but could conceivably be a large loose 
body.  There were no acute fractures or dislocations.  The VA 
examiner stated that the Veteran had a good range of motion with 
the right elbow and, if it became chronically painful, then a 
regular-dosed anti-inflammatory could be prescribed.  This 
examiner also stated that, if the Veteran became more 
debilitated, an eventual elbow debridement arthroplasty or total 
elbow replacement could be considered although this would be an 
elective surgery.  The assessment was right elbow osteoarthritis 
with heterotopic bone growth secondary to trauma.

On VA examination in July 2006, the Veteran's complaints included 
continued difficulty with his right elbow since active service, 
including limited mobility, episodes of locking and catching, 
pins and needles sensation radiating from the medial aspect of 
his right elbow down to the fingers of his right hand.  The 
Veteran was right-hand dominant.  Physical examination of the 
right elbow showed significant limitation of active and passive 
motion, no swelling, no evident deformity, an inability to 
completely actively or passively extend the right dominant elbow 
lacking 30 degrees from full extension, flexion limited to 
125 degrees, and an inability to place his right hand on his 
right shoulder.  The Veteran's grasp strength in the right hand 
was unimpaired.  He also had full flexion and extension along the 
normal sensory perception in the thumb and all fingers of the 
right hand.  There was full 90-degree supination and 90-degrees 
pronation of the right elbow as well as slight tenderness in the 
antecubital space and in the medial epicondylar region.  There 
was convincing evidence of significant loss of range of motion in 
flexion and extension in the right dominant elbow.  The diagnoses 
included degenerative arthritis with decreased range of motion in 
the right dominant elbow associated with large loose body.

The  Board acknowledges the Veteran's continuing complaints of 
right elbow pain.  A minimum compensable 10 percent rating for 
the major (or dominant) side under DC 5206 requires forearm 
flexion limited to 100 degrees or less.  Id.  VA examination in 
July 2006 showed that the Veteran's forearm flexion in the right 
arm was limited only to 125 degrees, however.  The Board also 
acknowledges the VA examiner's finding in July 2006 that the 
Veteran's right elbow demonstrated convincing evidence of a 
significant loss of range of motion.  Although the loss of 
forearm flexion due to the Veteran's service-connected 
degenerative arthritis of the right elbow is not compensably 
disabling under DC 5206, the Board finds that the painful right 
elbow motion complained of and demonstrated warrants an initial 
10 percent rating.  See DeLuca, 6 Vet. App. at 321; see also 
38 C.F.R. §§ 4.40, 4.45, 4.49.  Further, offering the Veteran the 
benefit of the doubt, the Board finds that this pathology was 
present from the date of his claim, April 28, 2006.  Thus, the 
higher initial 10 percent rating would be effective from that 
date.  See Fenderson, 12 Vet. App. at 126.

On the other hand, what has not been shown is the requisite 
pathology associated with the Veteran's service-connected right 
elbow disability that would warrant an initial rating greater 
than 10 percent.  Specifically, there has never been shown any 
compensable loss of range of motion in the right elbow, much less 
the forearm flexion limited to 90 degrees required for a 
20 percent rating under DC 5206.  See 38 C.F.R. § 4.71a, DC 5206 
(2010).

An elbow disorder can also be rated under DC's 5205 and 5207-
5213.  In this case, however, neither ankylosis, flail joint 
impairment, nonunion of the radius and ulna, ulna impairment, 
radius impairment, nor impairment of supination and pronation of 
the right elbow has been shown in the competent evidence of 
record.  Consequently, an initial rating greater than 10 percent 
is not warranted under these DC's.  See 38 C.F.R. §§ 4.71a, 
DC's 5205 and 5207-5213 (2010).

In conclusion, x-ray findings of the right elbow have shown 
posttraumatic arthritis.  The measurement of the Veteran's right 
elbow range of motion, however, has not been found to limited to 
110 degrees or less on forearm flexion even when taking into 
account any loss of function due to pain.  Based upon a 
longitudinal review of the evidence, it is clear that the 
Veteran's right elbow pathology results in no more than moderate 
interference with his ability to ambulate during periods of 
flare-up.  No loss of strength in the right elbow has been 
documented.  The evidence supports the grant of an initial 10 
percent rating for the Veteran's right elbow disorder, but the 
preponderance of the evidence is against the assignment of an 
initial rating greater than 10 percent for the disorder.  The 
Veteran's right elbow disability picture more nearly approximates 
the criteria required for a 10 percent rating, but no greater.  

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected degenerative 
arthritis of the right elbow with limitation of motion.  
38 C.F.R. § 3.321 (2010); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular rating 
is a component of a claim for an increased rating and referral 
for consideration must be addressed either when raised by the 
Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 115-116. When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating. Otherwise, the schedular 
evaluation is adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected degenerative arthritis of the right 
elbow with limitation of motion are not inadequate in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of this service-connected disability.  
Moreover, the evidence does not demonstrate other related factors 
such as marked interference with employment and frequent 
hospitalization.  The Veteran reported at his VA examination in 
July 2006 that he was employed as a caddy at a local private golf 
club.  He has not contended, and the competent evidence does not 
show, that his service-connected degenerative arthritis with 
limitation of motion has interfered with his employment.  The 
competent evidence also does not indicate that the Veteran has 
been hospitalized for treatment of his service-connected 
degenerative arthritis of the right elbow with limitation of 
motion at any time during the appeal period.  In light of the 
above, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial 10 percent rating, and no higher, 
effective April 28, 2006, for degenerative arthritis of the right 
elbow with limitation of motion is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


